    Case 20-00850       Doc 20   Filed 03/12/20 Entered 03/12/20 14:48:25        Desc Main
                                   Document     Page 1 of 2

                          UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:
         Lashawanda Bland                         Case No. 20-00850
                                                  Chapter 13
                                                  Judge Donald R. Cassling
            Debtor,
_________________________________/

                 NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

      PLEASE file the Notice of Appearance and Request for Notice of Marc G. Wagman on behalf
of CFAI Special Assets LLC and include Marc G. Wagman, as attorney for creditor, on the Matrix.

Dated: March 12, 2020                            /s/ Marc G. Wagman
                                                 Potestivo & Associates, P.C.
                                                 Marc G. Wagman (6282192)
                                                 223 W Jackson Blvd., Suite 610
                                                 Chicago, IL 60606
                                                 Telephone: 312-263-0003
                                                 Main Fax:312-263-0002
                                                 Cook County Firm ID #: 43932
                                                 DuPage County Firm ID #: 223623
                                                 Attorneys for Churchill Finance
                                                 Our File No.: 312900
                                                 mwagman@potestivolaw.com
     Case 20-00850       Doc 20    Filed 03/12/20 Entered 03/12/20 14:48:25            Desc Main
                                     Document     Page 2 of 2

                          UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:
         Lashawanda Bland                             Case No. 20-00850
                                                      Chapter 13
                                                      Judge Donald R. Cassling
            Debtor,
_________________________________/

                                     AFFIDAVIT OF SERVICE

      I, Catherine Scanlan, state that on the 12th day of March 2020, I served a copy of the Notice of
Appearance, Request for Notices and Affidavit of Service of same upon the below listed parties:

David M. Siegel                    Tom Vaughn                        Patrick S. Layng
790 Chaddick Drive                 55 E. Monroe Street,              219 S. Dearborn St, Room 873
Wheeling, IL 60090                 Suite 3850                        Chicago, IL 60604
                                   Chicago, IL 60603

Via CM-ECF electronic filing to the Debtor(s) Attorney, the Trustee, and Office of the U.S. Trustee.

                                                    /s/ Catherine Scanlan
                                                        Catherine Scanlan
